Case 2:19-cv-02450-SHL-tmp Document 1 Filed 07/12/19 Page 1 of 11                   PageID 1



                          IN THE UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TENNESSEE
                                    WESTERN DIVISION

GUS THOMPSON, Individually,
and on behalf of himself and other similarly
situated current and former employees,

                      Plaintiff,

               v.                                         NO. __________________

ABM INDUSTRY GROUPS, LLC, and ABM
JANITORIAL SERVICES, SOUTHEAST, LLC
                                                          FLSA Opt-In Collective Action

                                                          JURY DEMANDED
                  Defendants.
______________________________________________________________________________

                    ORIGINAL COLLECTIVE ACTION COMPLAINT



       Gus Thompson (“Plaintiff”), individually, and on behalf of himself and other similarly

situated current and former janitorial employees, brings this collective action against ABM

Industry Groups, LLC, and ABM Janitorial Services, Southeast, LLC (collectively “Defendants”)

and alleges as follows:

                                            I.
                                      INTRODUCTION

1. This lawsuit is brought against Defendants as a collective action under the Fair Labor

   Standards Act (“FLSA”), 29 U.S.C. § 201, et seq., to recover unpaid overtime compensation

   owed to Plaintiff and other similarly situated janitorial employees who worked for Defendants

   in commercial buildings owned by Amazon at its Memphis, Tennessee locations via a

   contractual arrangement between Defendants and Amazon, and who are members of a class as

   defined herein and currently or previously employed by Defendants.

                                               1
Case 2:19-cv-02450-SHL-tmp Document 1 Filed 07/12/19 Page 2 of 11                         PageID 2



                                           II.
                                JURISDICTION AND VENUE

2. The FLSA authorizes court actions by private parties to recover damages for violations of the

   FLSA’s wage and hour provisions. Jurisdiction over Plaintiff’s FLSA claims are based on 29

   U.S.C. § 216(b) and 28 U.S.C. § 1331.

3. Venue in this district is proper pursuant to 28 U.S.C. § 1391(b) and (c) because Plaintiff was

   employed by Defendants in this district at all times relevant to this action, Defendants regularly

   conducted and continue to conduct business in this district, and have engaged and continue to

   engage in the wrongful conduct alleged herein in this district during all material times in this

   cause.

                                           III.
                                    CLASS DESCRIPTION

4. Plaintiff brings this action on behalf himself and on behalf of the following similarly situated

   persons:

              All current and former hourly-paid janitorial workers of ABM Industry

              Groups, LLC and ABM Janitorial Services, Southeast, LLC who worked

              for Defendants in commercial buildings owned by Amazon at its

              McLemore and Holmes locations via contractual arrangement with

              Defendants and Amazon, in the United States at any time during the

              applicable limitations’ period covered by this Collective Action

              Complaint (i.e. two years for FLSA violations and three years for willful

              FLSA violations) up to and including the date of final judgment in this




                                                 2
    Case 2:19-cv-02450-SHL-tmp Document 1 Filed 07/12/19 Page 3 of 11                                 PageID 3



               matter, and who is a Named Plaintiff or elects to opt-in to this action

               pursuant to the FLSA, 29 U.S.C. § 216(b). (Collectively “the class”). 1

                                                     IV.
                                                   PARTIES

5. ABM Industry Groups, LLC, a Delaware limited liability company, has its principal offices

      located at 14141 Southwest Freeway (Suite 477), Sugar Land, Texas 77478. ABM Industry

      Groups, LLC is believed to be the ultimate parent company to the other named Defendants.

      ABM Industry Groups, LLC may be served via its registered agent CT Corporation System at

      1300 East 9th Street, Cleveland, Ohio 44114.

6. ABM Janitorial Services, Southeast, LLC was a California limited liability corporation with

      its principal office located at 1111 Fannin St Ste 1500 Houston, Texas, 77002. ABM Janitorial

      Services, Southeast, LLC has since been merged with ABM Industry Groups, LLC.

7. Plaintiff Gus Thompson is a resident of this district and was employed by Defendants as an

      hourly-paid janitorial employee during all times relevant to this action. Plaintiff’s Consent to

      Join this collective action is attached hereto as Exhibit A.

                                                     V.
                                                ALLEGATIONS

8. Defendants provide (and have provided) janitorial and related services to buildings owned by

      Amazon, throughout the United States - primarily through the labor of their employees, such

      as Plaintiff and class members within the meaning of 29 U.S.C. § 203, during all times material

      to this Collective Action Complaint.




1
  Plaintiff reserves the right to modify or amend the Class Description upon newly discovered information gathered
through investigation and discovery.

                                                         3
Case 2:19-cv-02450-SHL-tmp Document 1 Filed 07/12/19 Page 4 of 11                         PageID 4



9. Defendants have employed Plaintiff and class members and were responsible for establishing

   and administering wage and compensation policies related to them during all times relevant to

   this action.

10. The decisions regarding the compensation of Plaintiff and the class were made through the

   centralized management at Defendants’ principal offices, under the direction and control of

   their executives, officers, and human resources personnel.

11. At all times material to this action, Plaintiff and the class have been “employees” of Defendants

   as defined by Section 203(e)(1) of the FLSA, and who worked for Defendants within the

   territory of the United States within three (3) years preceding the filing of this lawsuit.

12. At all times material to this action, Defendants have been an enterprise engaged in commerce

   or in the production of goods for commerce as defined by Section 203(s)(1) of the FLSA, with

   annual revenue in excess of $500,000.00.

13. At all times material to this action, Defendants have been subject to the pay requirements of

   the FLSA because they have been an enterprise engaged in interstate commerce and their

   employees have been engaged in interstate commerce.

14. Plaintiff and the class are current or former hourly-paid, non-exempt janitorial employees of

   Defendants.

15. Defendants have had a timekeeping system for the purpose of recording and accounting for the

   compensable work time of Plaintiff and the class.

16. Plaintiff and other class members worked over eighty (80) hours in a fifteen-day period and

   were not paid overtime as required by the FLSA. The amount paid to Plaintiff and class

   members makes it mathematically improbable that Plaintiff and class members were paid all

   of their overtime.



                                                 4
Case 2:19-cv-02450-SHL-tmp Document 1 Filed 07/12/19 Page 5 of 11                        PageID 5



17. On information and belief, Defendants have had a centralized plan, policy, and practice

   (scheme) of editing compensable work time of Plaintiff and class members including but not

   limited to:

         a) shifting time worked in one pay period to a subsequent pay period to avoid

             compensating Plaintiff and class members the proper overtime rate required by the

             FLSA;

         b) “editing-out/shaving” time records to reflect an amount of work time less than or

             equal to forty (40) hours within weekly pay periods when Plaintiff and the class

             worked forty (40) or more hours during such weekly periods during all times

             material; and

         c) “editing-out/shaving” 30-minute meal breaks when Plaintiff and class members

             performed work duties during such meal periods and were not provided with

             uninterrupted time to freely enjoy such 30-minute meal breaks.

18. Plaintiff and class members were not paid at the applicable FLSA overtime compensation rates

   of pay for such shifted time and “edited-out/shaved” compensable time.

19. The shifted time and “edited out/shaved” claims of Plaintiff and the class were, and are, unified

   through a common theory of Defendants’ statutory violations.

20. Defendants have had a centralized plan, policy, and practice (scheme) of failing to compensate

   Plaintiff and class members for work performed, including but not limited to, such “off the

   clock” work as:

         a) requiring, inducing, and suffering and permitting them to clock-out of Defendants’

             timekeeping system and perform work duties during their daily thirty-minute meal

             breaks; and



                                                 5
Case 2:19-cv-02450-SHL-tmp Document 1 Filed 07/12/19 Page 6 of 11                      PageID 6



         b) permitting Plaintiff and class members to perform janitorial work at FedEx by Forrest

             Hill and failing to compensate Plaintiff and class members for any of the janitorial

             work they performed at FedEx.

21. Plaintiff and class members were not paid at the applicable FLSA overtime compensation rates

   of pay for such “off-the-clock” work time.

22. The “off the clock” claims of Plaintiff and the class were, and are, unified through a common

   theory of Defendants’ statutory violations.

23. As a consequence of Defendants’ timekeeping records not reflecting actual hours worked,

   when the unpaid “off the clock,” “edited-out/shaved,” and shifted time are added to their

   recorded time, Plaintiff and other members of the class have not been paid the applicable

   overtime rate of pay as required by the FLSA, during all times relevant to this action.

24. The net effect of Defendants’ aforementioned plan, policy and practice of requiring, inducing,

   suffering, or permitting, Plaintiff and class members to perform “off-the-clock” work and,

   “editing out/shaving” their compensable work time, saved Defendants’ payroll costs and

   payroll taxes. As a consequence, Defendants willfully violated the FLSA and, thereby enjoyed

   ill-gained profits at the expense of Plaintiff and the class.

25. Therefore, Plaintiff and the class are entitled and, hereby seek, a recovery of back pay,

   liquidated damages, attorneys’ fees, interest, and other costs, fees and expenses from

   Defendants for all such aforementioned “off-the-clock, “edited-out/shaved,” and shifted time,

   as available under the FLSA as it relates to overtime compensation.

26. Although at this stage Plaintiff is unable to state the exact amount owed to him and other

   members of the class, he believes sufficient information will become available to him through

   discovery of Defendants’ pay and related records. However, when an employer fails to keep



                                                  6
Case 2:19-cv-02450-SHL-tmp Document 1 Filed 07/12/19 Page 7 of 11                         PageID 7



   complete and accurate time records, employees may establish the hours worked solely by their

   testimony and the burden of proof of overcoming such testimony shifts to the employer.

                                       VI.
                          COLLECTIVE ACTION ALLEGATIONS

27. Plaintiff brings this action on behalf of himself and the class as a collective action pursuant to

   the FLSA, 29 U.S.C. §§ 206, 207, and 216(b).

28. The claims under the FLSA may be pursued by those who opt-in to this case under 29 U.S.C.

   § 216(b).

29. The members of the class are so numerous that joinder of all other members of the class is

   impracticable. The exact number of the other members of the class is unknown to Plaintiff at

   this time, and it can only be ascertained through applicable discovery.

30. The claims of Plaintiff are typical of the claims of the class. Plaintiff and other members of

   the class have performed janitorial services for Defendants and were subject to the same

   operational, compensation, and timekeeping policies and practices, including not being paid

   for all the “off-the-clock, “edited-out/shaved,” and shifted time at the applicable FLSA

   overtime rates of pay. As a result, the aforementioned “off-the-clock, “edited-out/shaved,” and

   shifted time claims of Plaintiff and Class Members are unified through common theories of

   Defendants’ FLSA statutory violations.

31. Common questions of law and fact exist as to the class which predominate over any questions

   only affecting other members of the class individuals and include, but are not limited to, the

   following:

       a) Whether Plaintiff and other members of the class were required to perform work
          without compensation;

       b) Whether Defendants suffered and permitted Plaintiff and other members of the class to
          perform work without compensation;

                                                  7
Case 2:19-cv-02450-SHL-tmp Document 1 Filed 07/12/19 Page 8 of 11                           PageID 8




       c) Whether Defendants failed to pay Plaintiff and other members of the class applicable
          FLSA overtime rate of pay for all hours performed in excess of forty (40) within weekly
          pay periods during the relevant statutory period;

       d) Whether Defendants “edited-out/shaved” or shifted compensable work time of Plaintiff
          and other members of the class – to reflect less time than they actually worked.

       e) The correct statutes of limitations for the claims of Plaintiff and other members of the
          class;

       f) Whether Plaintiff and other members of the class are entitled to damages, including but
          not limited to, liquidated damages and the measure of damages; and

       g) Whether Defendants are liable for interest, attorneys’ fees, and costs.

32. Plaintiff will fairly and adequately protect the interests of the class as his interests are aligned

   with those of the other members of the class. Plaintiff has no interests adverse to the class, and

   Plaintiff has retained competent counsel who are experienced in collective action litigation.

33. The collective action mechanism is superior to the other available methods for a fair and

   efficient adjudication of the controversy. The expenses, costs, and burden of litigation suffered

   by individual members of the class in a collective action are relatively small in comparison to

   the expenses, costs, and burden of litigation of individual actions, making it virtually

   impossible for members of the class to individually seek redress for the wrongs done to them.

34. Plaintiff and members of the class have suffered, and will continue to suffer, irreparable

   damages from the unlawful policies, practices, and procedures implemented by Defendant.

                                            COUNT I
                                       FLSA VIOLATIONS
                                      (On Behalf of the Class)

35. Plaintiff, on behalf of himself and other class members, repeats and re-alleges Paragraphs 1

   through 34 above as if they were fully set forth herein.




                                                   8
Case 2:19-cv-02450-SHL-tmp Document 1 Filed 07/12/19 Page 9 of 11                       PageID 9



36. At all times relevant herein, Defendants have been and continue to be an employer engaged in

   interstate commerce within the meaning of the FLSA, 29 U.S.C. § 206(a) and 207(a).

37. Pursuant to Defendants’ uniform compensation policies and the aforementioned allegations,

   they have failed to pay Plaintiff and other members of the class the applicable overtime rates

   of pay as required by the FLSA.

38. Because of Defendants’ failure to pay Plaintiff and other members of the class for the

   aforementioned unpaid “off-the-clock, “edited-out/shaved,” and shifted time, Plaintiff and

   other class members have not received compensation equal to the applicable overtime rates of

   pay as required by the FLSA.

39. The aforementioned “off-the-clock, “edited-out/shaved,” and shifted time claims of Plaintiff

   and class members’ were, and are, unified through common theories of Defendants’ FLSA

   violations.

40. At all times relevant, Defendants have acted without a good faith basis and have had actual, as

   well as constructive, knowledge of willfully refusing to pay Plaintiff and other members of the

   class for all the aforementioned unpaid “off-the-clock, “edited-out/shaved,” and shifted time.

41. As a result of Defendants’ willful failure to compensate Plaintiff and other members of the

   class at least the applicable FLSA overtime rates of pay rate for all the aforementioned unpaid

   “off-the-clock, “edited-out/shaved,” and shifted time, it has violated and continue to violate

   the FLSA. Therefore, Defendants are liable to Plaintiff and class members for all such unpaid

   wages.

42. Plaintiff and the other members of the class are therefore entitled, and hereby seek, to recover

   compensation for overtime compensation and an additional amount as liquidated damages,




                                                 9
Case 2:19-cv-02450-SHL-tmp Document 1 Filed 07/12/19 Page 10 of 11                      PageID 10



   together with interest, costs, and reasonable attorney’s fees for the three-year statutory period

   under the FLSA.

                                      PRAYER FOR RELIEF

       Whereas, Plaintiff, individually, on behalf of himself and all other similarly situated

members of the class, request this Court to grant the following relief against Defendants:

      A. Designation of this cause as a collective action on behalf of Plaintiff and the class and

          promptly issue notice pursuant to 29 U.S.C. § 216(b), apprising class members of the

          pendency of this action and permitting other members of the class to assert timely FLSA

          claims in this action.

      B. An award of compensation for unpaid overtime compensation to Plaintiff and other

          members of the class at the applicable overtime rate of pay, as required by the FLSA;

      C. An award of liquidated damages to Plaintiff and other members of the class;

      D. An award of prejudgment and post-judgment interest at the applicable legal rate to

          Plaintiff and other members of the class;

      E. An award of costs, expenses, and disbursements relating to this action together with

          reasonable attorneys’ fees and expert fees to Plaintiff and other members of the class;

      F. A ruling that the three-year statutory period for willful violations under the FLSA shall

          apply in this action; and

      G. Such other general and specific relief as this Court deems just and proper.

                                      JURY TRIAL DEMAND

       Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff and class

members demand a TRIAL BY JURY on all issues so triable.




                                                10
Case 2:19-cv-02450-SHL-tmp Document 1 Filed 07/12/19 Page 11 of 11         PageID 11



Dated: July 12, 2019               Respectfully Submitted,

                                   s/Gordon E. Jackson
                                   Gordon E. Jackson (TN BPR #08323)
                                   J. Russ Bryant (TN BPR #33830)
                                   Robert E. Turner, IV (TN BPR #35364)
                                   Robert E. Morelli, III (TN BPR #037004)
                                   JACKSON, SHIELDS, YEISER & HOLT
                                   Attorneys at Law
                                   262 German Oak Drive
                                   Memphis, Tennessee 38018
                                   Tel: (901) 754-8001
                                   Fax: (901) 759-1745
                                   gjackson@jsyc.com
                                   rbryant@jsyc.com
                                   rturner@jsyc.com
                                   rmorelli@jsyc.com

                                   Attorneys for the Named Plaintiff, on behalf of
                                   himself and all other similarly situated current and
                                   former employees




                                     11
